Citation Nr: 0208354	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
March 15, 1997, to June 9, 1999, for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent from June 10, 1999, for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for scar, post-laceration paresthesia of the ventral 
left ring finger, with tendonitis and pain.

(The issue of entitlement to service connection for bilateral 
pes planus will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
and assigned zero percent evaluations for tinnitus, otitis 
media with a tympanic membrane scar in the right ear, and a 
scar and post-laceration paresthesia of the ventral left ring 
finger, effective March 15, 1997; and denied service 
connection for bilateral pes planus.

In March 1999, the Board denied the issue of a compensable 
rating for otitis media with a tympanic membrane scar in the 
right ear, but remanded the other issues for further 
development.

In a November 2001 decision review officer decision, 10 
percent evaluations were granted for tinnitus, effective June 
10, 1999, and for a scar and post-laceration paresthesia of 
the ventral left ring finger, with tendonitis and pain, 
effective March 15, 1997.  Service connection was again 
denied for bilateral pes planus. In the March 2002 
certification of appeal, the only issue that was listed was 
entitlement to service connection for bilateral pes planus.  
Since the decision review officer did not grant a 10 percent 
evaluation for tinnitus effective from March 15, 1997, the 
grant of a 10 percent evaluation effective from June 10, 
1999, was not a complete grant of benefits.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Additionally, the RO in the 
July 1997 rating decision considered the claims under 
38 C.F.R. § 3.321.  Although the increases represented grants 
of benefits, a decision awarding a higher rating, but less 
than the maximum available benefits, does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
light of the above, the issues are as stated on the title 
page.

The Board is undertaking additional development on the issue 
of service connection for bilateral pes planus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and his representative were notified of the 
information and evidence needed to substantiate the claims, 
and the RO obtained all relevant evidence necessary for an 
equitable disposition of this appeal.  

2.  The veteran failed to report without good cause shown for 
three VA examinations that were to address the pre-June 10, 
1999, rating criteria for the service-connected tinnitus.  He 
was afforded VA examinations addressing the rating criteria 
for the service-connected scar and post-laceration 
paresthesia of the ventral left ring finger

3.  There is no competent medical evidence that tinnitus is a 
symptom of a head injury, concussion or acoustic trauma, and 
prior to June 10, 1999 it was not persistent.  

4.  Since June 10, 1999, the veteran has been receiving the 
maximum schedular rating for tinnitus.

5.  Since March 15, 1997, the veteran has been receiving the 
maximum schedular rating for a painful and tender scar of the 
left ring finger and paresthesia of the finger has not been 
medically linked to paralysis, neuritis or neuralgia of a 
nerve.

6.  Neither tinnitus nor the left ring finger disorder 
presents an unusual disability picture, with such factors as 
frequent periods of hospitalization or marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinnitus 
have not been met from March 15, 1997, to June 9, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.326, 3.655, 4.3, 4.7, 4.31 (2001); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met from June 10, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2001).

3.  The criteria for an initial evaluation in excess of 10 
percent for a scar and post-laceration paresthesia of the 
ventral left ring finger, with tendonitis and pain, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.25, 4.118, Diagnostic Code 7804 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in early October 1993 
the veteran cut his left ring finger on a wire.  Physical 
examination revealed a 3-centimeter (cm) laceration.  There 
was a good capillary refill and no sensory deficit.  The 
assessment was laceration of the left ring finger.  He 
received nine stitches, which were scheduled to be removed in 
mid-October.  

Service medical records reflect that on March 13, 1995, the 
veteran complained primarily of nausea and vomiting, with 
symptomatology beginning three days ago.  He also reported 
that he felt pressure in his ears with external pain.  The 
assessments were sinusitis and bilateral otitis externa.  On 
May 18, 1995, he complained of right ear pain and "head 
ringing."  He admitted to having tinnitus.  The assessments 
were otitis media of the right ear and resolving sinusitis 
and rhinitis.  On May 22, 1995, he reported that he had an 
increase in tinnitus and no hearing in the left ear.  The 
assessments were otitis media of the right ear and otitis 
externa of the left ear.  During an examination on May 23, 
1995, he denied any history of past ear problems.  On May 25, 
1995, the assessments were otitis externa of the left ear and 
resolving otitis media of the right ear.  When he received 
follow-up treatment on June 5, 1995, he reported that he had 
ringing in the left ear.  The assessment was resolving otitis 
externa of the left ear.  On June 15, 1995, he admitted to a 
constant ringing in the left ear, and discharge was present 
in the left ear.  The assessment was left otitis externa.  
Laboratory studies revealed Pseudomonas aeruginosa.

 When the veteran received follow-up treatment for left 
otitis externa on July 26, 1995, he reported that he still 
had occasional, short-term "humming" or tinnitus.  The left 
ear was re-cultured for the presence of Pseudomonas or other 
bacteria.  The assessment was resolving otitis media of the 
left ear.  The bacteriology revealed staphylococcus aureus.  
On August 3, 1995, he stated that he had a slight ringing in 
the left ear.  The assessment was otitis externa (positive 
Staphylococcus aureus (staph)) of the left ear.  

The veteran received additional treatment in October and 
November 1995 for ear symptomatology.  On October 23, 1995, 
he complained of a stabbing pain in the left ear.  The 
assessments were otitis media and otitis externa of the left 
ear.  On November 1, 1995, he reported that he had had pain 
and drainage in both ears for the past four months.  The 
assessment was bilateral otitis interna and externa.  During 
an examination on November 6, 1995, he complained of 
headaches and pain in both ears.  The assessment was chronic 
otitis media.  On November 22, 1995, he complained of right 
ear pain.  It was noted that he had had a history of ear 
symptomatology since March 1995.  The assessment was 
bilateral otitis media.  During an examination on November 
27, 1995, the veteran complained of right ear pain and green 
drainage.  The assessment was chronic otitis media.  Later 
that day, when he underwent an ear, nose and throat 
consultation, he reported having tinnitus in the right ear.  
The assessment was otitis externa of the right ear.

The veteran underwent his separation examination in February 
1997.  He reported that he had bad hearing and a loss of 
feeling in the left ring finger because of a cut.  The ears, 
eardrums and upper extremities were normal.  The neurologic 
evaluation was also normal.

The veteran was afforded a VA general medical examination in 
May 1997.  He indicated that since active service, he had 
been employed for one month in civil service at a local Air 
Force base.  He claimed that his right ear problems were 
caused by an explosion of a machine gun chamber in 1994 at 
Okinawa and that he was treated for a perforated right 
eardrum and acute otitis media.  His current complaints were 
chronic tinnitus and defective hearing, both of which were in 
the right ear.  He also stated that in 1993 he had a 
laceration on the left ring finger.  His current complaint 
was numbness over the ventral aspect of that finger at the 
site of the laceration.

Physical examination revealed that the external auditory 
canals were normal.  In the right ear, a small mid-membrane 
scar over the tympanic membrane was present.  It was noted 
that there was an obvious hearing deficit at the whispered 
voice.  As for the left ring finger, there was a one-cm scar 
extending longitudinally over the ventral aspect of the 
distal interphalangeal joint of the left ring finger.  There 
was a normal range of motion in the left ring finger and in 
all other joints.  There was an area of paresthesia, a loss 
of pinprick sensation, over the ventral aspect of the left 
ring finger from the middle of the proximal phalanx to just 
beyond the lower level of the surgical scar.  The diagnoses 
included (1) chronic right ear tinnitus with apparent low-
frequency hearing impairment and a mid-tympanic membrane 
scar, and (2) post-laceration paresthesia of the ventral left 
ring finger.

In June 1997, the veteran was afforded a VA audiological 
evaluation.  He stated that he had had a fluctuating right 
ear hearing loss since late 1994 or early 1995.  He reported 
(1) in-service noise exposure to machine guns and 
helicopters, and (2) post-service civilian noise exposure to 
aircraft at the local Air Force base and to guns while 
hunting.  He reported that a machine gun blew up on his right 
side in late 1994 or early 1995, which he related to the 
onset of decreased hearing, tinnitus and ear infections.  He 
reported a periodic medium buzzing tinnitus in the right ear 
for the past two years.  The audiogram showed normal hearing 
bilaterally, and speech and immittance test results supported 
the pure tone findings.  The veteran's hearing was considered 
normal by VA standards.

In the July 1997 rating decision, service connection was 
granted for tinnitus and a scar and post-laceration 
paresthesia of the ventral left ring finger, effective March 
15, 1997, the day following separation from active service.  
Zero percent evaluations were assigned for tinnitus and a 
scar and post-laceration paresthesia of the ventral left ring 
finger, effective March 15, 1997, under Diagnostic Codes 6260 
(tinnitus) and 7805 (scars, other), respectively.

On his May 1998 VA Form 9 in a section labeled "tinnitus," 
the veteran stated that he had had migraine headaches since 
the machine gun explosion in 1994.  In the section labeled 
"otitis media," he said that he continued to have tinnitus 
and that his hearing loss and ear and head pain interfered 
with his job as a civilian F-16 flight crew chief.  In a 
section labeled "laceration of ventral left finger," he 
reported that the finger scar was very painful because of 
loss of feeling and a very cold, numb, uncomfortable feeling.  
He stated that his job required him to have a full range of 
motion in his hands and that sometimes he did not have full 
range of motion in his fingers due to the cold, numb 
sensation in the left ring finger.  He said that the numb 
sensation was more painful during periods of cold 
temperatures, such as during the nighttime.  

In a September 1998 statement, the representative stated that 
because the veteran was a gunner in the Marine Corps, 
acoustic trauma should be considered the cause of his 
tinnitus.

In March 1999, the Board remanded the issues of tinnitus and 
the left ring finger disorder for further development, to 
include VA examinations.

By a March 1999 letter, the veteran was asked to identify any 
post-service treatment for his tinnitus and left ring finger 
disorders.  He did not respond to that request.

By an August 2000 letter, the veteran was advised that 
failure to report for a VA examination might result in 
denials of his claims.  VA computer printouts received by the 
RO in September 2000 reflect that the VA ear disease 
examination requested on August 15, 2000, was canceled by MAS 
because the veteran failed to report for it.  By a December 
2000 letter, the veteran was again advised of the 
consequences of failing to report for a VA examination.  
Although the December 2000 letter was initially returned as 
undeliverable, it was re-mailed to the veteran's then current 
address and was not subsequently returned as undeliverable.  
By a February 2000 letter, the veteran was again advised of 
the consequences of failing to report for a VA examination.  

The report of the March 2001 VA foot examination reflects 
that the veteran was currently employed by a police 
department.

A computer printout dated June 5, 2001, reflects that the VA 
ear disease examination was canceled by MAS.  That computer 
printout also shows that the VA medical center where the 
examination was to be performed had the veteran's current 
address.  A computer printout dated June 25, 2001, reveals 
that the veteran did not report for the ear, nose and throat 
examination.  

By a June 2001 letter, the veteran was informed that he was 
being scheduled for a VA fee-basis examination and advised of 
the consequences of failing to report for that examination.  
By a July 2001 letter sent to the veteran's current address, 
he was informed of VA fee-basis otolaryngology examination 
scheduled for August 16, 2001.  He failed to report for that 
examination.  

In August 2001, the veteran underwent a VA fee-basis 
neurological examination.  He reported that the laceration of 
his left ring finger had healed well, but that relative to 
his other fingers, the left ring finger became cold during 
periods of cold weather.  He also said that the finger, at 
the site of the scar, became quite painful when he worked 
with his hands, which he did daily.  He described the pain as 
an aching pain "to the bone."  He denied any burning 
sensation or numbness, except during cold weather when the 
finger became numb, and denied any weakness of that finger or 
any other part of the left hand.  It was noted that for the 
most part the finger was quite vascular, red and pink.

Physical examination revealed that muscle tone, bulk and 
strength were intact with no pronator's drift.  There was a 
surgical scar in the medial aspect of the left ring finger at 
the distal phalangeal joint, which felt quite heavy and deep.  
Tenderness was present, but there was no current limitation 
of function.  The scar was 4 cm in length, linear and pale in 
color.  The tendon underlying the scar had reattached itself 
to the scar, and even though the veteran had "great" range 
of motion, he reportedly had quite a bit of pain throughout 
range of motion and after repetitive use.  The distal 
interphalangeal joint could be flexed to 90 degrees, the 
proximal interphalangeal joint flexed to 100 degrees, and the 
metacarpal phalangeal joint flexed to 90 degrees.  The 
examiner stated that there was no sensory loss of the finger.  
Sensation was intact to pinprick, light touch, vibratory and 
position sense, and there was no extinction to bilateral 
double simultaneous tactile stimulation.  

The impression was pain in the left ring finger at the site 
of the scar of the last interphalangeal joint.  The examiner 
noted that the pain was a tendonitis pain located where the 
tendon at this region reattached itself to the surgical scar.  
The stated that there did not appear to be any vascular or 
nerve abnormalities.  The examiner opined that although the 
finger had a moderate, complete numbing sensation in the 
wintertime, no nerve abnormalities were present.  

In the November 2001 decision review officer decision, 10 
percent evaluations were granted for recurrent tinnitus, 
effective June 10, 1999, and for a scar and post-laceration 
paresthesia of the ventral left ring finger, with tendonitis 
and pain, effective March 15, 1997.

II.  Legal Criteria

When a veteran files a notice of disagreement (NOD) with an 
initial rating award, the NOD is with the rating assigned in 
conjunction with the original compensation claim.  It is not 
a claim for an increased rating, which is a new claim.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).

An individual for whom an examination has been scheduled is 
required to report for the examination.  66 Fed. Reg. 45,620, 
45,632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.326); 38 C.F.R. § 3.326 (2001).  When a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2001).

There is a presumption of regularity of the administrative 
process in the absence of clear evidence to the contrary.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule of Francisco is not applicable to 
the assignment of an initial rating for a disability 
following an award of service connection for that disability.  
Rather, when an appeal is taken from an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended with regard to rating tinnitus.  See 64 Fed. Reg. 
25,202 (May 11, 1999) (codified at 38 C.F.R. § 4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  However, 38 U.S.C.A. § 5110(g) limits the 
retroactive application of law to the effective date of the 
liberalization.  Therefore, the effective date of June 10, 
1999, for the revised criteria prevents the application of 
those criteria prior to that date.  Thus, prior to June 10, 
1999, only the old criteria will apply, but from June 10, 
1999, to the present, the veteran may be rated under the 
criteria most favorable to him.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997); Karnas, 1 Vet. App. at 311.  In the 
November 2001 decision review officer decision, the RO 
provided notice to the veteran of, and applied, the revised 
regulations.  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, and 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-94 (1993).

Under the pre-June 10, 1999, rating criteria, a 10 percent 
evaluation is warranted for tinnitus that is persistent and 
is a symptom of a head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Under the 
June 10, 1999, revision, a 10 percent evaluation is warranted 
for recurrent tinnitus, regardless of whether it is 
persistent and a symptom of a head injury, concussion or 
acoustic trauma.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001).

Under the pre-June 10, 1999, rating criteria, tinnitus could 
be rated under Diagnostic Code 6204 (chronic labyrinthitis) 
if it is a symptom of that disorder.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  Under the June 10, 1999, 
revision, tinnitus can no longer be rated under Diagnostic 
Code 6204 because the code was revised from a diagnostic code 
for chronic labyrinthitis to a diagnostic code for peripheral 
vestibular disorders.  See 38 C.F.R. § 4.87, Diagnostic Code 
6204 (2001).  Although there is currently no diagnostic code 
for evaluating chronic labyrinthitis, tinnitus under the 
revision could be rated under Diagnostic Code 6205 (Meniere's 
syndrome (endolymphatic hydrops)) if it is a symptom of that 
disorder.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2001).  
Tinnitus could be rated under Diagnostic Code 8046 (cerebral 
arteriosclerosis) if it is a symptom of that disorder.  See 
38 C.F.R. § 4.87a, Diagnostic Code 8046 (2001).  That 
diagnostic code has not been revised since the veteran filed 
his claim.  See 38 C.F.R. § 4.87a, Diagnostic Code 8046 
(1996).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-05 
(2001).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely rated disease in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).  Disorders such as tenosynovitis are 
rated on limitation of motion of the affected parts.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 (2001).

In classifying the severity of ankylosis and limitation of 
motion of single digits, the following rule applies: When 
only one joint of a digit is ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible within two inches (5.1 cms) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a (2001).  For ankylosis or 
limitation of motion of the ring finger, a zero percent 
disability rating is warranted, regardless of which hand or 
whether the ankylosis or limitation of motion is 
"favorable" or "unfavorable."  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001).

For diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement.  38 C.F.R. § 4.124a (2001).

38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001) pertains to 
paralysis of the ulnar nerve.  A 10 percent rating is 
warranted for mild incomplete paralysis of the ulnar nerve in 
either extremity.  For moderate incomplete paralysis, 30 and 
20 percent disability ratings are warranted for paralysis in 
the major and minor upper extremities, respectively.  For 
severe incomplete paralysis, 40 and 30 percent disability 
ratings are warranted for paralysis in the major and minor 
upper extremities, respectively.  For complete paralysis, 60 
and 40 percent disability ratings are warranted for paralysis 
in the major and minor upper extremities, respectively.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).

38 C.F.R. § 4.124a, Diagnostic Code 8616 pertains to 
neuritis.  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2001).

38 C.F.R. § 4.124a, Diagnostic Code 8716 pertains to 
neuralgia.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale provided for injury of the nerve involved, 
with a maximum equal to moderate incomplete paralysis.  38 
C.F.R. § 4.124 (2001).

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25(b) (2001).  For 
example, separate ratings may be warranted for disfigurement 
and pain from scars on the head, face, or neck.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.25(b) 
(2001).  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  Fanning v. Brown, 4 Vet. 
App. 225 (1993); 38 C.F.R. § 4.14 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.3 (2001).  38 U.S.C. § 5107(b) was amended by the 
Veterans Claims Assistance Act of 2000 (VCAA of 2000), but 
not substantively.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); 66 Fed. Reg. at  45,630 (to be codified as 
amended at 38 C.F.R § 3.102); 38 C.F.R. § 3.102 (2001).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, evidence that is 
simply information recorded by a medical examiner and that is 
not enhanced by any additional medical comment by that 
examiner is not competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

III.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to these claims merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

The RO considered the claims subsequent to the signing of the 
VCAA of 2000 and the promulgation of the new regulations.  As 
explained below, VA has made all reasonable efforts to assist 
the veteran in the development of his claims and has notified 
him and his representative of the information and evidence 
necessary to substantiate his claims and of the efforts to 
assist him.  Thus, VA's duties have been fulfilled and the 
Board may proceed to decide the claim without prejudice to 
the veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 
16-92 (July 24, 1992).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001);  66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  
Through the July 1997 rating decision, a May 1998 statement 
of the case, a March 1999 letter and the November 2001 
decision review officer decision, the RO informed the veteran 
of the information and medical and lay evidence that was 
necessary to substantiate his claims, and his 
responsibilities for providing that information and evidence.  
As noted above, the RO provided notice to the veteran of the 
revised regulations in the November 2001 decision review 
officer decision.  Copies of most of these documents were 
sent to the representative, and the claims file was available 
to the representative for review prior to the submission of 
the March 2002 written argument.  Therefore, the veteran and 
his representative have been notified of the information and 
evidence needed to substantiate these claims.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159).

In a claim for disability compensation, VA will make 
reasonable efforts to obtain the claimant's service medical 
records, if relevant to the claim; other relevant records 
pertaining to the claimant's active military, naval or air 
service that are held or maintained by a governmental entity; 
VA medical records or records of examination or treatment at 
non-VA facilities authorized by VA; and any other relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).  The veteran's 
service medical records and copies of the VA examination 
reports are in the file.  By the March 1999 letter, the 
veteran was asked to identify post-service treatment for 
tinnitus and the left ring finger disorder.  He did not 
respond to that request, and he has not otherwise identified 
any VA treatment.  In light of the above, VA has fulfilled 
its duty to assist in obtaining relevant records from a 
Federal department or agency.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R § 
3.159).

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from state or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. at 45,630-32 (to be codified as amended at 38 
C.F.R § 3.159).  As noted above, the veteran has not 
identified any post-service treatment for tinnitus and the 
left ring finger disorder.  Thus, the RO did not have to 
obtain any records that were not in the custody of a Federal 
department or agency.  38 U.S.C.A. § 5103A; 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

In regard to tinnitus, the veteran failed to report for three 
VA examinations that were to have addressed the pre-June 10, 
1999, rating criteria for tinnitus.  With regard to the left 
ring finger disorder, the veteran was afforded two VA 
examinations that addressed the criteria of the relevant 
diagnostic codes.  Accordingly, VA has satisfied its duty to 
assist by providing medical examinations and obtaining a 
medical opinion.  66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).

Although the RO did not issue a supplemental statement of the 
case on the issues of increased ratings for tinnitus and the 
left ring finger disability, a Decision Review Officer 
decision was prepared and, in substance, is the equivalent of 
a supplemental statement of the case.  In the decision, the 
evidence of record was reviewed, the claims were adjudicated, 
reasons and bases for the decisions were stated, and the new 
criteria for rating tinnitus were provided.  Copies of the 
decision were sent to the veteran and his representative.  
Therefore, the Board may proceed to decide the claims without 
prejudice to the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGPREC 16-92 (July 24, 1992).

Increased Ratings for Tinnitus

The veteran failed to report for three VA examinations.  VA 
informed him four times of the consequences of failing to 
report for a VA examination.  Because of an address change, 
it is not clear whether he was notified of the VA examination 
scheduled in or around September 2000.  However, the VA 
medical center that scheduled the May 2001 examination had 
his current address and there is no indication that the 
medical center did not properly notify him at that address.  
See Mindenhall, 7 Vet. App. at 274.  With regard to the VA 
fee-basis examination scheduled for August 16, 2001, the 
veteran was notified of that examination by a letter sent to 
his current address.  

A veteran must cooperate with the VA's efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992); 66 Fed. Reg. at 45,632  (to be codified as 
amended at 38 C.F.R § 3.326); 38 C.F.R. § 3.326 (2001).  As 
the veteran has submitted no explanation for his failures to 
report for the three VA examinations, good cause for failing 
to report has not been shown.  See 38 C.F.R. §  3.655 (2001).  
Since the veteran's notice of disagreement is with the 
initial rating assigned, the scheduled VA examinations were 
in conjunction with the original claim for compensation.  
Accordingly, the Board will rate the claim based on the 
evidence of record.  See id.

Prior to June 10, 1999, a compensable rating for tinnitus 
under Code 6260 required that it be a symptom of head injury, 
acoustic trauma or concussion, and that it be "persistent."  
Despite contentions that the veteran's tinnitus was caused by 
acoustic trauma, his service medical records do not support 
that.  
To the contrary, tinnitus was repeatedly shown in conjunction 
with ear infections and medical personnel did not link the 
infections or tinnitus to any acoustic trauma.  Although in 
the history section of the June 1997 VA audiological 
evaluation report there is a notation that the veteran 
related his tinnitus to a machine gun explosion in late 1994 
or early 1995, that notation is simply a history given by the 
veteran and does not constitute competent medical evidence 
that tinnitus is related to acoustic trauma.  See LeShore, 8 
Vet. App. at 409.  Moreover, neither the veteran's own belief 
nor the assertion of the representative in the September 1998 
statement is competent medical evidence linking tinnitus to 
acoustic trauma because neither individual is competent to 
render such an opinion.  See 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159(a)); see also 
Espiritu, 2 Vet. App. at 494-95.   Additionally, the veteran, 
as a lay person, is not competent to establish the etiology 
of his service-connected tinnitus even if at some point it 
was preceded by noise exposure.  There also is no competent 
evidence of concussion or head injury during service.  

It should be noted that the etiology of tinnitus would have 
been addressed had the veteran reported for the ear 
examination that the Board requested in its remand.  
Since he failed to report for the examination without good 
cause, that matter must be decided on the evidence of record.  
The competent and probative evidence does not associate 
tinnitus with any acoustic trauma.  Thus, since tinnitus is 
not shown to be a symptom of acoustic trauma, head injury or 
concussion, a compensable rating is not warranted under the 
pre-June 10, 1999 criteria of Diagnostic Code 6260.  

On that basis alone a compensable rating prior to June 10, 
1999, under Code 6260 can be denied.  However, the evidence 
also shows that tinnitus was not "persistent," which is 
another requirement under the old criteria.  In that regard, 
although the veteran remained on active duty until March 
1997, the service medical records reflect that his last 
complaints of tinnitus were in November 1995 and he did not 
report tinnitus during his February 1997 separation 
examination.  While it was noted in the report of the May 
1997 VA general medical examination that he had "chronic" 
right ear tinnitus, at the June 1997 VA audiological 
examination tinnitus was described as periodic.  Accordingly, 
the preponderance of evidence shows that tinnitus was not 
"persistent" during the period from March 15, 1997, to June 
9, 1999, so neither of the requirements for a compensable 
rating the prior version of Diagnostic Code 6260 (1998).  

For the period from June 10, 1999, the veteran has been 
receiving the maximum schedular rating for tinnitus under 
Diagnostic Code 6260.  Therefore, an increased schedular 
rating under this code is not available.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, the Board finds no basis upon which to assign a 
higher disability evaluation for tinnitus either before June 
10, 1999, or after that date.  The competent evidence does 
not show that the veteran's tinnitus is related to chronic 
labyrinthitis, Meniere's syndrome, or cerebral 
arteriosclerosis as none of those disorders is shown by the 
medical evidence; thus a higher rating under Diagnostic Code 
6204, 6205 or 8046 is not warranted.  See Clyburn v. West, 12 
Vet. App. 296, 300 (1999).

Increased Rating for the Left Ring Finger Disorder

At the August 2001 VA fee-basis examination, the veteran 
reported that he has daily pain at the site of his left ring 
finger scar when using his left hand.  Pain from the scar 
during regular use of the left hand is encompassed by the 
rating criteria of Diagnostic Code 7804, and since March 15, 
1997, the veteran has been receiving the maximum schedular 
rating under that code for a painful and tender scar.  As for 
a separate rating for the scar on the basis of some other 
disability, the scar has been examined twice, and it has not 
been noted to be poorly nourished with repeated ulcerations.  
Therefore, a separate rating is not warranted for the scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

The remaining question is whether the finger disability 
warrants a separate, or higher, rating for any orthopedic or 
neurological impairment.  In his May 1998 VA Form 9, the 
veteran claimed that sometimes he had limitation of motion 
and pain in the left ring finger because of numbness in the 
finger.  However, on the May 1997 VA general medical 
examination, the finger had full range of motion, although a 
loss of pinprick sensation was noted.  On the August 2001 VA 
fee-basis examination, range of motion of the finger was 
described as  "great" but painful and there was no sensory 
loss.  The pain was described as a tendonitis pain located 
where the tendon reattached itself to the surgical scar.  
Even though the scar causes pain with movement, the veteran 
is not entitled to a separate rating for tendonitis pain 
because it is not a separate disability from the pain that 
for which he is compensated under Diagnostic Code 7804.  See 
38 C.F.R. §§ 4.14, 4.25 (2001).  As for any limitation of 
motion, a zero percent disability rating is the only rating 
under Diagnostic Code 5227 for limitation of motion of the 
ring finger, regardless of which extremity or the amount of 
limitation of motion.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5003, 5024, 5227 (2001).  Furthermore, an 
additional evaluation for pain is not authorized when the 
veteran is receiving the maximum evaluation under the 
applicable diagnostic code.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Therefore, a higher schedular rating under 
Diagnostic Code 5227 is not warranted

As for any neurological impairment, it is true that 
paresthesia was found on the May 1997 VA examination and that 
the August 2001 VA fee-basis examiner noted that the veteran 
had a moderate, complete numbing sensation in the left ring 
finger during wintertime.  However, the May 1997 VA general 
medical examiner did not diagnose paralysis, neuritis or 
neuralgia of a nerve and the August 2001 VA fee-basis 
examiner stated that no nerve abnormalities were present.  
Therefore, the veteran is not entitled to a separate, or 
higher, rating under a diagnostic code for a neurological 
disability.  See 38 C.F.R. §§ 4.14, 4.25, 4.123, 4.124, 
4.124a (2001).

Extraschedular Consideration 
of Tinnitus and the Left Ring Finger Disorder

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The percentages found in the Schedule for Rating Disabilities  
are established by regulation to reflect the average 
impairment in earning capacity resulting from the various 
diseases and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  The zero percent evaluation under Diagnostic Code 
6260 from March 15, 1997, to June 9, 1999, does not mean that 
the appellant had no impairment of earning capacity or 
difficulty in employment during that time period; it just 
means that the degree of impairment or level of disability is 
not compensable. 

There is no evidence that the veteran's tinnitus or the left 
ring finger disability has resulted in frequent periods of 
hospitalizations.  In fact, there is no documentation of 
post-service medical care for these disabilities.  

As to any marked interference with employment, when 
describing job interference in his May 1998 VA Form 9, the 
veteran noted headaches, hearing loss and ear and head pain, 
but not tinnitus or ringing in the ears.  Accordingly, there 
is no indication that his tinnitus has markedly interfered 
with employment or otherwise results in an unusual disability 
picture

In his May 1998 VA Form 9, the veteran asserted that he 
sometimes did not have a full range of motion in his hands, 
which he needed for his then-current job, because of numbness 
in the left ring finger.  However, his left ring finger 
disorder has been assigned a 10 percent rating, which 
contemplates some industrial impairment or interference.  
There is no supporting evidence tending to show that any such 
interference is "marked" or that the finger disorder 
otherwise results in an unusual disability picture warranting 
extra-schedular consideration.
ORDER

An initial compensable evaluation from March 15, 1997, to 
June 9, 1999, for recurrent tinnitus is denied.

An initial evaluation in excess of 10 percent from June 10, 
1999, for recurrent tinnitus is denied.

An initial evaluation in excess of 10 percent for scar, post-
laceration paresthesia of the ventral left ring finger, with 
tendonitis and pain is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

